Title: General Orders, 3 November 1777
From: Washington, George
To: 



Head-Quarters, White-Marsh [Pa.] Novr 3rd 1777.
Parole Cumberland.Countersigns Lancaster. York.


The officers and men are by no means to be absent from camp—provisions for to day and to morrow are to be drawn and cooked immediately, and every thing held in readiness for marching at the shortest notice.
The Brigadiers and Officers commanding brigades are, without loss of time, to provide themselves each with a guide well acquainted with the neighbouring country.
The Waggons are to be in the rear of their respective divisions, and kept ready to move as directed in yesterday’s orders.
The Quarter-Masters are to cause necessaries, to be made for the convenience of each brigade.
The Colonel of each regiment of horse, is to make a return, of the number and condition of his horses, and furniture, and of the arms and accoutrements of his men; the returns to be delivered in to morrow forenoon without fail.
